lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2367 DisCip|inary DoCket No. 3

 

Petitioner : File No. 02-16-401
v. : Attorney Registration No. 36435
l\/|ARLENE EVELYN JOSEPH : (l\/|ontgomery County)
Respondent
ORDER
PER CUR|AM

AND NOW, this 23rd day of l\/|arch, 2017, upon consideration of the Certificate of
Admission of Disa|oility loy Attorney, l\/|arlene Evelyn Joseph is immediately transferred
to inactive status for an indefinite period and until further Order of the Court per
Pa.R.D.E. 301 (e). She shall comply with all of the provisions of Pa.R.D.E. 217.

All pending disciplinary proceedings shall loe held in abeyance except for the

perpetuation of testimony and the preservation of documentary evidence.